 



Exhibit 10.1
     The following summarizes the current compensation information regarding
certain of the issuer’s executive officers. It is intended only to be a summary
of existing arrangements and is not intended to provide any additional rights to
any officer.
     On March 12, 2007, the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Big 5 Sporting Goods Corporation (the
“Company”) approved new annual base salaries (effective March 26, 2007) for the
Company’s executive officers for fiscal 2007. The following table sets forth new
annual base salaries for fiscal 2007 for the Company’s Chief Executive Officer,
Chief Financial Officer, and each of the Company’s three other most highly
compensated executive officers during the fiscal year ended December 31, 2006
(salary information for the two prior years is also included for comparison
purposes):

                  NAME AND POSITION   FISCAL YEAR   ANNUAL SALARY  
Steven G. Miller
    2007     $ 463,000  
Chairman of the Board, President and
    2006     $ 443,000  
Chief Executive Officer
    2005     $ 433,000    
Barry D. Emerson
    2007     $ 315,000  
Senior Vice President and Chief Financial
    2006     $ 300,000  
Officer
    2005     $ 275,000    
Thomas J. Schlauch
    2007     $ 263,000  
Senior Vice President, Buying
    2006     $ 251,000  
 
    2005     $ 243,000    
Richard A. Johnson
    2007     $ 237,000  
Executive Vice President
    2006     $ 225,000  
 
    2005     $ 217,000    
Gary S. Meade
    2007     $ 202,000  
Senior Vice President, General Counsel
    2006     $ 190,000  
and Secretary
    2005     $ 177,000  

     Also, on March 12, 2007, the Compensation Committee authorized the payment
of an annual cash bonus to each of the foregoing executive officers in respect
of the year ended December 31, 2006 (fiscal 2006), which amounts were as follows
(bonuses previously paid for the prior two years are also shown for comparison
purposes):

                  NAME   FISCAL YEAR   BONUS  
Steven G. Miller
    2006     $ 600,000  
 
    2005     $ 415,000  
 
    2004     $ 615,000    
Thomas J. Schlauch
    2006     $ 233,000  
 
    2005     $ 200,000  
 
    2004     $ 217,000    
Richard A. Johnson
    2006     $ 213,000  
 
    2005     $ 180,000  
 
    2004     $ 197,000    
Barry D. Emerson
    2006     $ 185,000  
 
    2005     $ 100,000    
Gary S. Meade
    2006     $ 120,000  
 
    2005     $ 100,000  
 
    2004     $ 98,000  

 